Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 3/14/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 6, 7, 12-14, 16-18, 23, 24, 27-31 and 33-36 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/21/22 (2 IDS submissions) have been considered by the examiner.
Claim Analysis
	Claims 17, 18, 23, 24, 27-31, 35 and 36 are directed toward a composite material.  Limitations regarding methods of compressing the material are not given patentable weight.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "dry compressing".  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the dry compressing”.
Claim 34 recites the limitation "the active material".  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the at least one active material”.
Claim 36 recites the limitation "the active material".  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the at least one active material”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 13, 16-18, 23, 24, 27-31 and 33-36  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prochazka, Jr. et al., US 9,401,510 B2.
Prochazka teaches a lithium battery comprising at least one electrode formed of a spatially distributed electron conductive component mixed and compressed with an active material, free of organic binders.  Advantageously, the electron conductive component is present in the form of conductive compressible carbon. Such carbon may be compressed to form solid tablets and also a compact layer on both sides of a current collector.  The active material is elected from the group of compounds capable to rapidly intercalate lithium, advantageously of a group consisting of mixed oxides or phosphates of lithium, manganese, chrome, vanadium, titanium, cobalt, aluminum, nickel, iron, lanthanum, niobium, boron, cerium, tantalum, tin, magnesium, yttrium and zirconium.  A second electrode may be composed of graphite and electron conductive carbon and pressed down to form the second electrode layer.  Alternatively, the second electrode may be composed of lithium titanium oxide or another material with the electric potential against lithium lower than the first electrode and electron conductive carbon (col. 2, line 33-column 3, line 15).  
Another advantage of the lithium battery resides in the possibility to produce electrodes by press-compacting or rolling (col. 3, lines 49-51).  See also Example 2 wherein the carbon is pressed down under a pressure of about 25 kN/cm2 (250 Mpa) on an expanded aluminum metal current collector.  Thus the claims are anticipated.
*
Claim(s) 1, 6, 7, 12-14, 16-18, 23, 24, 27-31 and 35 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Anzelmo et al., US 9,997,334 B1.
	Anzelmo teaches a carbon material comprises a plurality of carbon aggregates (composite material), each carbon aggregate having a plurality of carbon nanoparticles, each carbon nanoparticle including a mixture of graphene (at least one active material) and at least one other carbon allotrope, with no seed particles. The graphene in the carbon material has up to 15 layers. A ratio of carbon to other elements in the carbon aggregates is greater than 99% (carbon rich). A median size of the carbon aggregates is from 1 to 100 microns. A surface area of the carbon aggregates is at least 10 m2/g, when measured using a BET method. The carbon aggregates, when compressed, have an electrical conductivity greater than 100 S/m (2:23-35).  No binders or solvents are disclosed by Anzelmo.  The carbon aggregates may be used for a battery electrode (energy storage device) (18:5).  Graphene having up to 15 layers is an intercalation/insertion compound.  
The electrical conductivity of the aggregates was measured after being compressed into pellets. The as-synthesized material had a conductivity of 800 S/m when compressed using 2000 psi of pressure, and a conductivity of 1200 S/m when compressed using 12,000 psi (about 83 MPa) of pressure (23:64-24:4).  The composite material may be coated on a substrate (18:3-5). A microwave plasma reactor is disclosed by Anzelmo.
Anzelmo teaches the mechanical grinding or milling is performed using a ball mill, a planetary mill, a rod mill, a shear mixer, high-shear granulator, an autogenous mill, or other type of machine used to break solid materials into smaller pieces by grinding, crushing or cutting (may be considered a dry compressing process). In some embodiments, the mechanical grinding, milling or exfoliating is performed wet or dry. In some embodiments, the mechanical grinding is performed by grinding for some period of time, then idling for some period of time, and repeating the grinding and idling for a number of cycles. The grinding period may be, for example, from 1 minute to 20 minutes, or from 1 minute to 10 minutes, or from 3 minutes to 8 minutes, or approximately 3 minutes, or approximately 8 minutes. In some embodiments, the idling period is from 10 minutes to 60 minutes (16:39-62).
Thus the claims are anticipated. The claims are alternatively unpatentable.  Claim 17 recites “is manufactured by a dry compression process”.  At least claims 23 and 28-30 recite limitations further limiting the dry compression process.  The claims are directed toward a product.  Product by process limitations, in the absence of unexpected results, are not given patentable weight.  See MPEP 2113.  Anzelmo does not explicitly teach the mechanical grinding or milling is performed at room temperature.  However, one of skill would have found it obvious to perform the mechanical grinding or milling at room temperature as Anzelmo is silent regarding this aspect of the invention.  The grinding or milling necessarily are performed as a certain temperature.  One of skill would have found room temperature obvious in the absence of Anzelmo disclosing any temperature for the grinding or milling.
*
Claims 12, 14, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka, Jr. et al., US 9,401,510 B2.
Prochazka teaches a lithium battery comprising at least one electrode formed of a spatially distributed electron conductive component mixed and compressed with an active material, free of organic binders.  Advantageously, the electron conductive component is present in the form of conductive compressible carbon. Such carbon may be compressed to form solid tablets and also a compact layer on both sides of a current collector.  The active material is elected from the group of compounds capable to rapidly intercalate lithium, advantageously of a group consisting of mixed oxides or phosphates of lithium, manganese, chrome, vanadium, titanium, cobalt, aluminum, nickel, iron, lanthanum, niobium, boron, cerium, tantalum, tin, magnesium, yttrium and zirconium.  A second electrode may be composed of graphite and electron conductive carbon and pressed down to form the second electrode layer.  Alternatively, the second electrode may be composed of lithium titanium oxide or another material with the electric potential against lithium lower than the first electrode and electron conductive carbon (col. 2, line 33-column 3, line 15).  Another advantage of the lithium battery resides in the possibility to produce electrodes by press-compacting or rolling (col. 3, lines 49-51).  See also Example 2 wherein the carbon is pressed down under a pressure of about 25 kN/cm2 (250 Mpa) on an expanded aluminum metal current collector.
Prochazka is silent regarding the compressing temperature and the time period the pressure is applied to the electrode.  However, one of skill in the art would have found a compressing temperature of room temperature obvious in view of Prochazka being silent regarding any other temperatures.  One of skill in the art would have found room temperature obvious in view of the lack of disclosure of heating or cooling temperatures during compression of the electrode of Prochazka.  In addition, the electrode of Prochazka was compressed for a time period.  The time period recited by pending claim 14 is considered an obvious result effective variable without a showing of criticality for the claimed time period.  
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
Applicant argues Anzelmo does not teach at least one active material of the presently claimed invention.  Applicant argues the graphene disclosed by Anzelmo is an example of a carbon allotrope and not an active material.  However, Applicant’s argument that graphene is not an active material is not supported by evidence.  Graphene is a well-known electrode material that functions as an intercalation/insertion compound.  Anzelmo teaches the carbon aggregates may be used for a battery electrode (energy storage device) (18:5).  
	 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727